DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8-15, 20, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, 15, and 20, the limitation, "determine a user-selected zone priority level of first/second/each zone" is confusing because it is not clear what is included in the meaning of "determine… priority level of first/second/each zone". The limitation "priority level" is not a term of art and one of ordinary skill in the art would not be able to discern the meaning of the term and determine the metes and bounds of the claim. It is unclear if the controller is programmed to determine any physical and/or measurable factors or parameters or variables which is interpreted as the "priority level of first/second/each zone" and it is also unclear what gives priority to one zone over another zone. In addition, since the claim does not include any distinguishing parameter/variable, could the "priority level" of each zone be the same? For examination purposes, the above limitation “determine priority level of first/second/each zone” is interpreted as ‘-- determining one of airflow associated with zones, heat delivery rate, a time period, a degree of opening of a duct/a damper, an open/closed state of a duct/damper, a thermal energy/demand, or temperature/humidity/comfort requirement associated with a zone/space --’.
In claims 1, 2-4, 6, and 8-14, the limitations, "determine a priority/secondary priority zone that has highest/second highest priority level" are confusing because it is not clear what is considered “highest/second highest priority level of the priority levels”. The limitation "priority level" is not a term of art and one of ordinary skill in the art would not be able to discern the meaning of the term and determine the metes and bounds of the claim. It is unclear if the controller is programmed to determine any physical and/or measurable factors or parameters or variables which is interpreted as the "priority level of first/second/each zone" and it is also unclear what gives priority to one zone over another zone. In addition, it is also unclear how “a priority level” is different from “a highest/second highest priority level” and is it possible for two zones to have same priority level or highest/second highest priority levels?   Appropriate correction is required.
Claims 3, 6, 8-15, 20 and 26-29 are rejected by virtue of being dependent upon the rejected base claims.

In claims 10 and 15, the limitation, "damper support limit" is confusing because it is not clear what is considered “a damper support limit” and what is including in the meaning of the above limitation. The limitation "damper support limit" is also not a term of art and one of skill in the art would not be able to discern the meaning of the term and determine the metes and bounds of the claim. It is unclear if the controller contains the above mentioned limit then what this limit represents. For examination purposes, the above limitation is interpreted as ‘-- a number of dampers supported by the controller during an operation at any given time --’.    Appropriate correction is required.

In claims 15 and 20, the limitation, "such that a cumulative quantity of dampers to be actuated at a particular time exceeds the damper support limit of the controller” is confusing because it is not clear if the “dampers to be actuated” in the future are part of the claims or not. It is also unclear how a quantity of dampers that are not yet executed by the controller to open or close exceed a limit and how it is related to the control operation of actuating plurality of dampers which are always within a limit.    Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 10, 15, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2005/0284622 A1).
In regards to claim 1, Nichols teaches a heating, ventilation, and/or air conditioning (HVAC) system (see fig. 1), comprising: a controller (10, 12) configured to:
receive a call for conditioning from each zone of a plurality of zones (28 as part of controller 10 receives temperature signals from temperature sensors within each zone 18, 20, 22, see paragraph 52 and in comparison to the temperature set points for the same zones, HVAC system provides desired comfort, see paragraph 60, hence the detected zone temperature with respect to the set point, represents a call for cooling or heating a zone or a thermal demand based on temperature difference, see paragraph 60), wherein each zone of the plurality of zones includes a damper (see paragraph 8);
determine a priority level of each zone of the plurality of zones (see blocks 56, 60, 64, 74, for determining airflow, heat delivery rate and airflow for the zones, open time period, and/or thermal energy/demand, see figs. 7-11 and paragraphs 61, 70; Also see zone selection based on greater thermal demand, paragraph 15; determining thermal demand based on temperature differences, see paragraph 60) to identify zone priority levels corresponding to the zones (determining thermal demand involves identifying the demand); where the criteria/instructions to open or close dampers, which includes thermal demand (see paragraphs 60-61), airflow rate, heat delivery rate, is provided to the controller by a user via a user interface (16, see paragraphs 60, 50 and 44-46; Also the temperature set point within each zone is set by a user via the user interface or thermostat, where the temperature set point defines the thermal demand, see paragraph 49 and 60); 
wherein the user-selected priority levels corresponding to the plurality of zones indicate relative priority values of the zones with respect to one another (at least the user selected thermal demand is selected for each specific zone and the demand is to a particular zone with respect to other zones, see paragraphs 9, 11, and 59-61); and
determine a priority zone of the plurality of zones (select a zone at step 70, see figs. 11-13), wherein the priority zone has a highest priority level (zone with greatest thermal demand, see paragraphs 76, 79).
Nichols is silent about controlling two dampers in series based on the priority levels of the zones in the above mentioned embodiment.
However, Nichols further teaches in another embodiment to determine a priority zone of the plurality of zones (select a zone at step 70, see fig. 13), wherein the priority zone has a highest priority level (zone with greatest thermal demand, see paragraphs 76, 79); instruct a first damper of the priority zone to open at a first time (at step 82, see figs. 12-13); determine a secondary priority zone of the plurality of zones, wherein the secondary priority zone has a second highest user-selected zone priority level of the user-selected zone priority levels (selecting another zone at step 70 based on thermal demand change, see fig. 13); and instruct a second damper of the secondary priority zone to open at second time subsequent to the first time (opening a second damper at step 82 after returning to select a second zone at 70 based on thermal demand change at 92, see fig. 13; Also see figs. 14-16, where plurality of thermal demands of plural zones is selected in series to operate the dampers of each of the zones in a series based on thermal demands, see paragraphs 88-91).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Nichols based on the additional teachings of Nichols to establish a priority zone with highest priority level and a zone with second highest priority level of and operate first and second dampers at first and second times respectively based on their respective thermal demand priority levels as taught by Nichols in order to allow the system to adequately maintain temperature control within the zones by sequencing the operation of the zones (see paragraph 6, Nichols).
In regards to claim 3, Nichols as modified teaches that the priority level of each zone of the plurality of zones is based on a designated airflow threshold (heat delivery rate as a priority level depends upon available airflow at the HVAC, see paragraphs 57, 61) of each zone of the plurality of zones (determine available airflow for the zone at step 64 based on thermal demand of a zone at step 62, see fig. 9; Also determining maximum available airflow for each zone based some or all the dampers being closed, see col. 8, lines 18-31).
In regards to claim 6, Nichols teaches a heating, ventilation, and/or air conditioning (HVAC) system (see fig. 1), comprising: additional controllers (10, 12) configured to: receive a call for conditioning from each zone of an additional plurality of zones (28 as part of controller 10 receives temperature signals from temperature sensors within each additional zone 34, 36 or 40, 42, 44, see paragraphs 48 and 52 and in comparison to the temperature set points for the same zones, HVAC system provides desired comfort, see paragraph 60, hence the detected zone temperature with respect to the set point, represents a call for cooling or heating a zone or a thermal demand based on temperature difference, see paragraph 60), where the additional controllers (10) are also configured to determine priority level of each additional zone and control operation of the HVAC system to sequentially open dampers for additional zones just as the controllers for first zones (18, 20 and 22, see above rejection of claim 1); and wherein additional user-selected priority levels corresponding to the additional plurality of zones indicate relative priority values of the zones with respect to one another (at least the user selected thermal demand is selected for each specific additional zone and the demand is to a particular zone with respect to other zones, see paragraphs 9, 11, and 59-61).
In regards to claim 8, Nichols as modified teaches the limitations of claim 8 and further teaches designated delay time between each zone open time (see paragraph 96).
In regards to claim 10, Nichols as modified teaches the limitations of claim 10 and further teaches that each zone includes plurality of dampers (see paragraph 8), where first damper of first zone as part of a set of plurality of first dampers is configured to be open with additional dampers (see paragraphs 10-11 and 17) and the second damper of second zone as part of another set of plurality of second dampers is configured to be open with additional dampers (see paragraphs 8-11 and 17), where the sum of first and second quantity of damper exceeds the number of dampers supported by the controller during operation at any given time (by opening or closing the dampers with time delays, see paragraph 96).
In regards to claims 15 and 29, Nichols teaches a zoning system for a heating, ventilation, and/or air conditioning (HVAC) system (see fig. 1) having a plurality of zones (zones n-1 to zone n+1, see figs. 2-4), comprising: a controller (10, 12) having a damper support limit (number of dampers opened or closed during an operation, see paragraph 96), wherein the controller is configured to: receive a first call for conditioning from a first zone (28 as part of controller 10 receives temperature signal from temperature sensor within zones 18 or 20, see paragraph 52; an in comparison to the temperature set points for the same zones, HVAC system provides desired comfort, see paragraph 60, hence the detected zone temperature with respect to the set point, represents a call for cooling or heating a zone or a thermal demand based on temperature difference, see paragraph 60), the first zone includes a first plurality of dampers (each of the zones 18 or 20 includes plurality of dampers, see paragraph 47); receive a second call for conditioning from a second zone of a plurality of zones (28 as part of controller 10 receives temperature signals from temperature sensors within zones 20 or 22, see paragraph 52; Also based on temperature set points with respect to the actual sensed temperatures within HVAC system 14, thermal demand is set as per the temperature differences, see paragraph 60), the second zone includes a second plurality of dampers (each of the zones 20 or 22 includes plurality of dampers, see paragraph 47), wherein a sum of the first and second plurality of dampers exceeds the damper support limit, which is the number of dampers supported by the controller during operation at any given time (by opening or closing the dampers with time delays, see paragraph 96) such that a cumulative quantity of dampers to be actuated at a particular time exceeds the damper support limit of the controller (controller 10, 12, are configured to open or close plurality of dampers of zones 18, 20, and 22, see paragraph 47; also the controller are configured to selectively open or close each of the damper of each of the plurality of zones, see paragraph 52 and hence the controller is also configured to actuate more dampers than the number of dampers used during a particular operation at a particular time, see paragraph 96); wherein each zone contains one or more zone dampers (see paragraphs 8, 11, 13 and 17); determine a priority level of each of the first and the second zones of the plurality of zones (see blocks 56, 60, 64, 74, for determining airflow, heat delivery rate and airflow for the zones, open time period, and/or thermal energy/demand, see figs. 7-11 and paragraphs 61, 70; Also see zone selection based on greater thermal demand, paragraph 15; determining thermal demand based on temperature differences, see paragraph 60) to identify zone priority levels corresponding to the zones (determining thermal demand involves identifying the demand); where the criteria/instructions to open or close dampers, which includes thermal demand (see paragraphs 60-61), airflow rate, heat delivery rate, is provided to the controller by a user via a user interface (16, see paragraphs 60, 50 and 44-46; Also the temperature set point within each zone is set by a user via the user interface or thermostat, where the temperature set point defines the thermal demand, see paragraph 49 and 60); wherein the first and second user-selected zone priority levels indicate relative priority values of the first and second zones with respect to one another (at least the user selected thermal demand is selected for each specific zone and the demand is to a particular zone with respect to other zones, see paragraphs 9, 11, and 59-61); and
control operation of the HVAC system to sequentially actuate the first and the second plurality of dampers based on the user-selected priority levels of the first and second zones of the plurality of zones (opening two dampers based on their own heat delivery rate, see col. 2, lines 18-27 and lines 57; and reversible opening and closing of dampers of different zones, see col. 5, lines 54-57 and col. 5, lines 54-57); and sequentially determine priority zones of the plurality of zones (select zones at step 70, see figs. 11-13), wherein the priority zone has a highest priority level (zone with greatest thermal demand at a given time, see paragraphs 76, 79) to satisfy the first and second calls for conditioning and to operate a damper sum within the damper support limit of the controller (this is an intended result limitation, see MPEP 2173.05; Also see paragraphs 47, 52 and 96).
Nichols is silent about controlling two dampers in series based on the priority levels of the zones in the above mentioned embodiment.
However, Nichols further teaches in another embodiment to determine a priority zone of the plurality of zones (select a zone at step 70, see fig. 13), wherein the priority zone has a highest priority level (zone with greatest thermal demand, see paragraphs 76, 79); instruct a first damper of the priority zone to open at a first time (at step 82, see figs. 12-13); determine a secondary priority zone of the plurality of zones, wherein the secondary priority zone has a second highest user-selected zone priority level of the user-selected zone priority levels (selecting another zone at step 70 based on thermal demand change, see fig. 13); and instruct a second damper of the secondary priority zone to open at second time subsequent to the first time (opening a second damper at step 82 after returning to select a second zone at 70 based on thermal demand change at 92, see fig. 13; Also see figs. 14-16, where plurality of thermal demands of plural zones is selected in series to operate the dampers of each of the zones in a series based on thermal demands, see paragraphs 88-91).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Nichols based on the additional teachings of Nichols to establish a priority zone with highest priority level and a zone with second highest priority level of and operate first and second dampers at first and second times respectively based on their respective thermal demand priority levels as taught by Nichols in order to allow the system to adequately maintain temperature control within the zones by sequencing the operation of the zones (see paragraph 6, Nichols).
In regards to claim 20, Nichols teaches a control system (see figs. 1-4) for a zoned heating, ventilation, and/or air conditioning (HVAC) system (see fig. 1) including a plurality of zones (zones n-1 to zone n+1, see figs. 2-4), comprising: a controller (10, 12) having a damper support limit (number of dampers opened or closed during an operation, see paragraph 96), wherein the controller is configured to: receive a call for condition from two zones (receiving a call from first zone: 28 as part of controller 10 receives temperature signal from temperature sensor within zones 18 or 20, see paragraph 52; an in comparison to the temperature set points for the same zones, HVAC system provides desired comfort, see paragraph 60, hence the detected zone temperature with respect to the set point, represents a call for cooling or heating a zone or a thermal demand based on temperature difference, see paragraph 60); receive a second call for conditioning from a second zone of a plurality of zones (receiving call from second zone: 28 as part of controller 10 receives temperature signals from temperature sensors within zones 20 or 22, see paragraph 52; Also based on temperature set points with respect to the actual sensed temperatures within HVAC system 14, thermal demand is set as per the temperature differences, see paragraph 60), wherein each zone contains one or more zone dampers (see paragraphs 8, 11, 13 and 17);
wherein a sum of dampers included in the damper sets of the two zones (number of dampers in zones 18, 20 and/or 22) exceeds the damper support limit of the controller, which is the number of dampers supported by the controller during operation at any given time (by opening or closing the dampers with time delays, see paragraph 96) such that a cumulative quantity of dampers to be actuated at a particular time exceeds the damper support limit of the controller (controller 10, 12, are configured to open or close plurality of dampers of zones 18, 20, and 22, see paragraph 47; also the controller are configured to selectively open or close each of the damper of each of the plurality of zones, see paragraph 52 and hence the controller is also configured to actuate more dampers than the number of dampers used during a particular operation at a particular time, see paragraph 96); determine a user-selected zone priority level of each of the first and the second zones of the plurality of zones (see blocks 56, 60, 64, 74, for determining airflow, heat delivery rate and airflow for the zones, open time period, and/or thermal energy/demand, see figs. 7-11 and paragraphs 61, 70; Also see zone selection based on greater thermal demand, paragraph 15; determining thermal demand based on temperature differences, see paragraph 60); where the criteria/instructions to open or close dampers, which includes thermal demand (see paragraphs 60-61), airflow rate, heat delivery rate, is provided to the controller by a user via a user interface (16, see paragraphs 60, 50 and 44-46; Also the temperature set point within each zone is set by a user via the user interface or thermostat, where the temperature set point defines the thermal demand, see paragraph 49 and 60) to identify relative priority values of the two zones with respect to one another (this is an intended result limitation, see MPEP 2173.05; Also see paragraphs 47, 52 and 96); wherein the first and second user-selected zone priority levels indicate relative priority values of the first and second zones with respect to one another (at least the user selected thermal demand is selected for each specific zone and the demand is to a particular zone with respect to other zones, see paragraphs 9, 11, and 59-61); and control operation of the HVAC system to sequentially actuate the damper sets of the two zones (at least some of the dampers of the first and second zones) based on the user-selected priority levels of the first and second zones of the plurality of zones (opening two dampers based on their own heat delivery rate, see col. 2, lines 18-27 and lines 57; and reversible opening and closing of dampers of different zones, see col. 5, lines 54-57 and col. 5, lines 54-57); and sequentially determine priority zones of the plurality of zones (select zones at step 70, see figs. 11-13), wherein the priority zone has a highest priority level (zone with greatest thermal demand at a given time, see paragraphs 76, 79) to satisfy the first and second calls for conditioning and to operate a quantity of dampers within the damper support limit of the controller (this is an intended result limitation, see MPEP 2173.05; Also see paragraphs 47, 52 and 96).
Nichols is silent about controlling two dampers in series based on the priority levels of the zones in the above mentioned embodiment.
However, Nichols further teaches in another embodiment to determine a priority zone of the plurality of zones (select a zone at step 70, see fig. 13), wherein the priority zone has a highest priority level (zone with greatest thermal demand, see paragraphs 76, 79); instruct a first damper of the priority zone to open at a first time (at step 82, see figs. 12-13); determine a secondary priority zone of the plurality of zones, wherein the secondary priority zone has a second highest user-selected zone priority level of the user-selected zone priority levels (selecting another zone at step 70 based on thermal demand change, see fig. 13); and instruct a second damper of the secondary priority zone to open at second time subsequent to the first time (opening a second damper at step 82 after returning to select a second zone at 70 based on thermal demand change at 92, see fig. 13; Also see figs. 14-16, where plurality of thermal demands of plural zones is selected in series to operate the dampers of each of the zones in a series based on thermal demands, see paragraphs 88-91).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Nichols based on the additional teachings of Nichols to establish a priority zone with highest priority level and a zone with second highest priority level of and operate first and second dampers at first and second times respectively based on their respective thermal demand priority levels as taught by Nichols in order to allow the system to adequately maintain temperature control within the zones by sequencing the operation of the zones (see paragraph 6, Nichols).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2005/0284622 A1) as applied to claim 8 above and further in view Salsbury (US 2003/0171901 A1).
In regards to claim 9, Nichols does not explicitly teach that the delay time is between 10 and 120 seconds.
However, Salsbury teaches a time delay of 50 seconds, which is between 10 and 120 seconds (see paragraph 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Nichols as modified based on the teachings of Salsbury to provide a time delay of 50 seconds between the opening of two dampers of priority zones in order to allow the system to adequately maintain temperature control within each zones by sequencing the operation of the zones while avoiding sudden load increase on the HVAC system (see paragraph 6, Nichols).

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2005/0284622 A1) as applied to claims 20, 1 and 15 above and further in view Chapman (US 2007/0045431 A1).
In regards to claim 26-28, Nichols does not explicitly teach that the priority level of the zones comprises a numerical value, an alphabetic value, or an alphanumeric character code.
However, Chapman teaches plurality of damper mechanisms with plurality of priority levels that are consisting of priority and identification numbers (see paragraph 54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Nichols as modified by also assigning numerical priority values based on the teachings of Chapman to all of the first, second and remaining user-selected zone priority levels of each zone in the system of Nichols as modified in order to assist the thermostat in instructing and managing the HVAC system (see paragraph 54, Chapman).

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. In response to applicant's argument, ".
In response to applicant's argument, "Nichols' controller requires reprogramming to perform the claimed function even though as per established precedent, the prior art structure must be capable of performing the function without further programming," the examiner maintains the obviousness rejection of claims 1, 15 and 20 and points out that the controller and the programming of the controller of Nichols to control dampers of each zone in sequence based on user-selected thermal demand priority criteria exists within the same controller of Nichols and the primary reference is modified by additional teachings from the same Nichols reference. Applicant also mischaracterizes the office action by comparing it to a court case where the functional language was dismissed by an examiner. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument, "applicant agrees with examiner in that Nichols is silent about it being programmed to determine priority zone of a highest user-selected priority level," the examiner maintains the obviousness rejection of claims 1, 15 and 20 and points out that this argument is inaccurate because the examiner did not mention in the office action that Nichols does not teach this claimed limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument, "Nichols would not be modified because Nichols already teaches a control scheme for controlling the dampers to maintain adequate temperature control within a zoned system," . In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Allowable Subject Matter
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
                                                                                                                                                                                                        /NELSON J NIEVES/Primary Examiner, Art Unit 3763